Citation Nr: 0127612	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  94-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to December 1982.

This appeal arises from a May 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that in pertinent part denied service connection 
for a right foot disorder.  A Board of Veterans' Appeals 
(Board) remand in April 1996 noted that the disability at 
issue was properly characterized as a bilateral foot 
disorder, and ordered readjudication of the issue thus 
characterized.  In August 1998, the Board issued final 
decisions on the other issues that were on appeal, and 
remanded the matter of service connection for a bilateral 
foot disorder for further development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO to the extent possible.

2.  It is not shown by competent evidence that the veteran 
now has a bilateral foot disorder resulting from disease or 
injury that was incurred in service, or that became worse 
during service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
1991 & Supp.2001); 38 C.F.R. §§ 3.102, 3.303(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Thus, it applies in this case.  However, the Board finds that 
VA's duties to the veteran mandated by the VCAA and 
implementing regulations have been fulfilled to the extent 
possible.  

While it appears that the veteran has not received actual 
notice of all pertinent information regarding this issue, 
this is not due to any failure of duty by the RO.  For the 
past several years the RO and the veteran's accredited have 
been unable to contact him; he has left no hint of where he 
may be reached.  "In the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson v. Brown, 
5 Vet. App. 262 (1993). 

As to the duty to assist, all records that the RO could 
obtain without the veteran's further cooperation have been 
obtained.  Beyond that, the Board's remand in August 1998 
specified that he be asked to identify any health care 
providers who treated him for a foot disorder and that he be 
afforded a VA podiatric examination to determine the nature 
and etiology of any current foot disability.  Given his 
unavailability, neither of these avenues of development could 
be further pursued.  Consequently, VA has satisfied its duty 
to assist in the instant case.

Evidence

The veteran's service medical records reveal that on his 
induction examination in June 1976, he gave a medical history 
of foot trouble.  Physical examination of the lower 
extremities was normal.  On follow-up, it was noted that he 
had had a glass fragment in the right sole that was 
asymptomatic except for a corn.  There were mild symptoms 
from the corn.

A Physical Evaluation Board (PEB) report, dated in April 
1981, describes the veteran's medical treatment during 
service.  Plantar callosities were diagnosed on dermatologic 
evaluation in September 1978.  He improved with a treatment 
regimen for acne cystica and callosities.  In September 1979 
he reported that he was paring his callosities himself.  A 
review of the veteran's health record in conjunction with the 
PEB verified that over the previous four years he was seen on 
numerous occasions with complaints about his callosities.  
Physical examination in conjunction with the PEB revealed 
plantar calluses bilaterally.  The PEB found that the plantar 
calluses preexisted service.

Despite several efforts, VA has been unable to obtain more 
complete service medical records, which are presumed lost by 
the National Personnel Records Center (NPRC).  In cases such 
as these, the VA has a heightened duty to explain its 
findings and  conclusions and to consider carefully the 
benefit-of-the- doubt rule.  

May 1990 to November 1990 private treatment records from 
F.H.P. show treatment for current foot problems.  IPK 
(intractable plantar keratoses) was diagnosed.  In August 
1990, it was noted that the on X-ray examination the calluses 
correlated to lateral condyles of involved metatarsal heads. 
In November 1990, there was a slight decrease in callous 
build up with use of orthotic heel cups.  

In an August 1993, the veteran asserted, in essence that a 
treating physician had advised him that his foot problems 
stemmed from an orthopedic, and not a dermatological, 
disorder.

Analysis

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Threshold requirements to be met in a claim seeking to 
establish service connection for a disability include that 
there must be competent evidence of current disability and 
that there must be competent evidence of a nexus between the 
current disability and service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Here, while it is not entirely settled (because the veteran 
has not remained in contact) whether the foot disability for 
which the veteran is seeking service connection is orthopedic 
or dermatologic in nature, it is fairly clear that now he 
indeed has some sort of foot disorder.  Treatment records 
confirm this fact.  What remains to be determined is whether 
the current foot disorder is related to service.  The RO has 
determined that a foot disorder manifested by plantar 
calluses preexisted service, and was not aggravated therein.  
In that regard, it is noteworthy that a veteran is presumed 
to have been free on induction from any defect not noted on 
induction examination.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(a).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The presumption is rebuttable by clear and 
unmistakable evidence.  

In the instant case, examination of the lower 
extremities/feet on induction was normal.  A PEB found that 
plantar calluses noted on separation preexisted service.  The 
record on appeal does not include medical evidence of a nexus 
between current disability and service.  It does present 
medical questions which are unanswered, including whether 
current foot disability is related to the plantar calluses 
noted by the PEB, and whether the plantar calluses noted in 
service represented a chronic disability.  Because the 
veteran cannot be located, VA is unable to schedule him for 
an examination which might shed light on the matter.  

Inasmuch as there is no competent evidence relating current 
foot disability to service, a threshold requirement for 
establishing service connection is unmet, and the veteran's 
claim must be denied.  It is now well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995).  The record presents no reasonable doubt which 
could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral foot disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

